Citation Nr: 0734029	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-39 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis, 
claimed as breathing problems.

2.  Entitlement to an initial rating higher than 20 percent 
for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to June 
1969, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, among other things, denied 
service connection for chronic bronchitis and granted service 
connection for Type II diabetes mellitus, assigning a 20 
percent initial rating thereto.  The veteran requests service 
connection for his breathing problems and a rating higher 
than 20 percent for diabetes mellitus.

The issue of entitlement to service connection for chronic 
bronchitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is treated with oral medication and a 
restricted diet for Type II diabetes mellitus.


CONCLUSION OF LAW

Criteria for a rating higher than 20 percent for Type II 
diabetes have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection for 
diabetes mellitus and for breathing problems, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a letter dated in February 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to a 
higher initial rating for diabetes.  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board specifically finds, however, that 
the veteran is not prejudiced with respect to his claim of 
entitlement to a higher rating because he was given specific 
notice with respect to those elements of a service-connection 
claim pertinent to his current claim.  Thus, the lack of 
notice of additional benefits that stem from the grant of 
service connection cannot prejudice him.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
Statement of the Case was issued subsequent to the February 
2004 notice making all notices pre-decisional as per Mayfield 
v. Nicholson, 444 F. 3d. 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he elected not to 
provide personal testimony.  A review of the claims folder, 
including responses from the veteran to both notice letters, 
reflects that all known and available records relevant to the 
issue here being determined on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
The Board now turns to the merits of the veteran's claim.

The veteran seeks a rating higher than 20 percent for 
diabetes mellitus.  He asserts that he is required to take 
oral medication, restrict his diet and exercise in order to 
keep his diabetes stable.  He stated in his VA Form 9, 
however, that his physical activities were limited due to his 
breathing problems.  The veteran has at no time suggested 
that he is required to take insulin shots.  He receives all 
of his treatment through VA.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is assigned a 20 percent rating for diabetes 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, because his 
treatment records show that he is prescribed oral medication 
and a restricted diet.  Under Diagnostic Code 7913, in order 
for a rating higher than 20 percent to be assigned, there 
must be evidence that the individual requires insulin, a 
restricted diet and regulation of activities.  This 
particular regulation requires that all three criterion be 
present in order for a 40 percent rating to be assigned for 
diabetes mellitus.

The veteran is treated at a VA medical facility for his 
diabetes approximately every three months.  In January 2002, 
he related to his treating nurse practitioner that he was not 
taking prescribed medication, but relying upon his faith and 
diet to keep his sugar level stable.  In June 2002, his 
clinical findings were noted to have improved with compliance 
with prescribed medication and diet regimen.  In October 
2002, the veteran related upon routine examination that he 
had self-adjusted prescribed medication for diabetes and was 
stable.

In June 2003, the veteran underwent VA examination and 
related that he was doing well with prescribed medication, 
diet restriction and exercise.  He was working for himself as 
both an insurance salesman and a minister.  The veteran was 
noted to have required no hospitalizations for symptoms 
related to diabetes and to require treatment every three 
months.  The diagnostic impression was Type II diabetes 
mellitus.

Treatment records dated in August 2003 show that the veteran 
again stopped taking prescribed oral medication for diabetes.  
Upon routine examination in February 2004, the veteran 
related having not taken any medication for diabetes since 
August 2003.  Treatment records do not reflect the use of 
insulin injections.

Given the evidence as outlined above, the Board finds that 
the veteran is treated with oral medication and a restricted 
diet for Type II diabetes mellitus.  He has at no time 
required the use of insulin.  Consequently, criteria for a 
rating higher than 20 percent for Type II diabetes have not 
been met.  As such, the veteran's request for a rating higher 
than 20 percent must be denied on a schedular basis.  There 
is no evidence showing the need for assignment of staged 
ratings.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his diabetes mellitus has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned 20 percent 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, the Board finds that the 20 percent evaluation 
assigned for diabetes adequately reflects the clinically 
established impairment experienced by the veteran and a 
rating higher than 20 percent is also denied on an extra-
schedular basis.


ORDER

A rating higher than 20 percent for diabetes mellitus is 
denied.


REMAND

The veteran asserts that he has experienced difficulty 
breathing since his service in Vietnam.  He recently raised 
the argument that his difficulties may have started as a 
result of flu shots received during his period of active 
service or his exposure to Agent Orange.  The veteran served 
in Vietnam from February 1967 to February 1968.

The veteran's service medical records show that he entered 
service in June 1961 with a history of having had whooping 
cough.  He was treated for pharyngitis in December 1963, for 
a non-productive cough in September 1964, for an upper 
respiratory infection and pharyngitis in February 1966, and 
for a persistent cough in February 1967.  He was discharged 
from service in June 1969 with no complaints of a persistent 
cough.  There are no records of treatment for breathing 
problems upon discharge from service and the veteran 
indicated in his 2002 application for VA benefits that his 
breathing problems began in 2000.

Current treatment records show that the veteran has periodic 
complaints of difficulty breathing.  In October 2001, a 
diagnostic impression of pharyngitis was rendered.  Upon VA 
examination in June 2003, a diagnostic impression of chronic 
bronchitis was rendered but there was no medical opinion 
given as to whether this current diagnosis was related to the 
complaints made during service.  There is no indication in 
the record that the veteran's assertions regarding his 
exposures during service were considered as possible factors 
in causing breathing problems.

VA has a duty to fully and sympathetically develop a 
veteran's claim to its optimum, which includes determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.  See Moody v. Principi, 360 
F.3d 1306, 1310 (Fed. Cir. 2004).  VA also has a duty, 
pursuant to 38 C.F.R. § 3.159(c)(4), to obtain a medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide a 
claim, but (A) contains competent evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, (B) establishes that the veteran experienced an 
event, injury or disease in service, and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service.  Also see, 
McClendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

A review of the record reveals that the veteran had 
complaints of coughing during service and was treated for 
pharyngitis twice and for a productive cough twice.  Because 
of the time of his service in Vietnam, he is presumed to have 
been exposed to herbicides, including Agent Orange.  The 
veteran relates that he has experienced symptoms similar to 
those treated during service since he was discharge from 
service and has recently been found to have both pharyngitis 
and chronic bronchitis.  The veteran is competent to report 
his own symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that there is 
sufficient evidence of current disability, an in-service 
event and an indication that current symptoms may be 
associated with the in-service event so as to require VA to 
obtain a medical opinion.  As such, this matter must be 
remanded for further development of the medical record, 
including obtaining all current treatment records relating to 
breathing problems and obtaining a medical opinion as to the 
etiology of currently diagnosed disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current treatment records 
related to breathing problems and 
coughing and associate them with the 
claims folder.  

2.  Upon receipt of all treatment 
records, schedule the veteran for a 
pulmonary examination to determine the 
nature and etiology of complaints of 
difficulty breathing and coughing.  The 
claims file is to be made available to 
the examiner and the examiner should be 
requested to comment on the veteran's 
complaints of coughing and chest pain 
during service, the various diagnoses 
rendered during service and the fact that 
treatment during service was prior to 
service in Vietnam.  The examiner should 
perform all necessary testing and render 
all appropriate diagnoses.  The examiner 
should then specifically state for each 
disability whether it is at least as 
likely as not that the diagnosed 
disability had its origin during service, 
including whether the veteran's presumed 
exposure to Agent Orange is as likely as 
not a contributing factor in the 
development of current disability.  
Complete rationale must be provided for 
all opinions expressed.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


